USCA11 Case: 21-10440    Date Filed: 08/02/2021    Page: 1 of 4



                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 21-10440
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 3:20-cv-00028-CAR


BRETT-ANDREW NELSON,

                                                           Plaintiff-Appellant,

                                 versus

DONALD CORWIN JACKSON,
LORI BETH TALBOT,
ASHLEY MORGAN BURGEMEISTER,
KERI ANN YODER,

                                                         Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (August 2, 2021)

Before ROSENBAUM, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 21-10440        Date Filed: 08/02/2021    Page: 2 of 4



      Brett-Andrew Nelson filed a petition in federal district court to confirm an

arbitration award issued by the SITCOMM Arbitration Association, which

purported to award Nelson $500,000 from each of the four defendants—the lawyer

who represented the mother of his child in a child-custody case in Colorado and

several Colorado state-court judges who presided over those proceedings—for

breach of an unexplained “contractual agreement.” He later amended the petition,

claiming that the amount owed was now $5,000,000 per defendant because of their

retaliatory actions and refusal to honor the arbitration award. Nelson asserted that

the district court had jurisdiction to confirm the award under 9 U.S.C. § 9.

      The district court granted the defendants’ motions to dismiss with prejudice,

for failure to state a claim because neither Nelson’s filings nor the arbitration reward

indicated that a valid contract ever existed between the parties. Nelson now appeals.

      We are required to raise jurisdictional issues sua sponte, and we review such

issues de novo. Wood v. Raffensperger, 981 F.3d 1307, 1313 (11th Cir. 2020). The

party seeking the federal forum must establish federal subject-matter jurisdiction.

Lowery v. Ala. Power Co., 483 F.3d 1184, 1207 (11th Cir. 2007).

      The Federal Arbitration Act (“FAA”) permits “parties to arbitration

agreements to bring a separate proceeding in a district court to enter judgment on an

arbitration award once it is made.” Green Tree Fin. Corp.-Ala. v. Randolph, 531

U.S. 79, 86 (2000); see 9 U.S.C. § 9. But the Act does not create federal subject-


                                           2
          USCA11 Case: 21-10440        Date Filed: 08/02/2021    Page: 3 of 4



matter jurisdiction on its own; “[i]nstead, the FAA requires an independent

jurisdictional foundation.” PTA-FLA, Inc. v. ZTE USA, Inc., 844 F.3d 1299, 1305

(11th Cir. 2016); see Hall Street Associates, L.L.C. v. Mattel, Inc., 552 U.S. 576,

581–82 (2008). Thus, “[t]he district court must have at least one of three types of

subject matter jurisdiction: (1) jurisdiction under a specific statutory grant; (2)

federal question jurisdiction pursuant to 28 U.S.C. § 1331; or (3) diversity

jurisdiction pursuant to 28 U.S.C. § 1332(a).” PTA-FLA, Inc., 844 F.3d at 1305

(quotation marks omitted).

      Here, the district court lacked subject-matter jurisdiction over Nelson’s

petition to confirm the arbitration award. In his petition, Nelson asserted jurisdiction

based solely on 9 U.S.C. § 9, but the FAA does not create subject-matter jurisdiction

on its own.     See id.   And Nelson has not identified any other independent

jurisdictional basis. The underlying claims were for breach of contract, not anything

federal in nature, and Nelson’s amended petition reflects that the parties were all

citizens of or domiciled in Colorado, meaning diversity is lacking.

      Because Nelson failed to establish federal subject-matter jurisdiction, the

petition should have been dismissed without prejudice, rather than with prejudice

for failure to state a claim. See Stalley ex rel. U.S. v. Orlando Reg’l Healthcare Sys.,

Inc., 524 F.3d 1229, 1232 (11th Cir. 2008) (“A dismissal for lack of subject matter

jurisdiction is not a judgment on the merits and is entered without prejudice.”). On


                                           3
          USCA11 Case: 21-10440       Date Filed: 08/02/2021    Page: 4 of 4



this basis alone, we vacate and remand for the limited purpose of allowing the district

court to dismiss the case without prejudice.

      VACATED AND REMANDED.




                                          4